Loring, J.
We see no reason for not giving their usual meaning to the words “ city council ” in R. L. c. 19, § 9. In our opinion they mean the whole city council, that is to say, both branches when there are two, as in the case of the city of Boston (the city here in question), and one branch when there is but one branch.
The purpose of the clause here in question seems to be to take out of the operation of civil service rules not only officers elected by the people or by those who represent the people, to wit, the city council of a city, but those whose appointment is confirmed by those who represent the people. The city council is the proper representative of the whole people and is to a city what a town meeting is to a town, while the mayor and aldermen correspond to the selectmen of a town and not to the inhabitants of a town assembled in town meeting.
A consideration of the practical application of this construction in case of city governments under charters like that granted to Boston by St. 1885, c. 266 (if that consideration is permissible in passing upon the construction of an earlier statute), does not lead to a different result. The charter of the city of Boston of 1885 gives the power and puts the responsibility for the administration of the executive functions of the city upon the mayor, and the confirmation of appointments by the mayor is given to the board of aldermen. See St. 1885, c. 266, § 1. And the same is true of similar charters granted to other cities. But since the appointment of heads of principal departments of all *39cities is excepted from civil service rules by another clause of c. 19, § 9, no argument can be adduced from these subsequent charters which leads us to suppose that the Legislature did not mean what it said when it confined this exception from the general rule to appointments confirmed by the city council.
By St. 1895, c. 449, § 25, the ferries owned by the city of Boston were put under the care and management of the superintendent of streets. The office of deputy superintendent in charge of the ferry division created by ordinance of February 21, 1906, is not a head of one of the principal departments of the city within B. L. c. 19, § 9.
The result is that that office comes within the civil service rules; and there must be

Judgment of ouster.